Exhibit (e)(xxiv) to Form N-1A Exhibit 1 under Item 601/Reg. S-K Exhibit VV to the Distributor’s Contract FEDERATED EQUITY FUNDS Federated Prudent Bear Fund Institutional Shares In consideration of the mutual covenants set forth in the Distributor’s Contract dated June 1, 1995 between Federated Equity Funds and Federated Securities Corp., Federated Equity Funds executes and delivers this Exhibit with respect to the Institutional Shares thereof, first set forth in this Exhibit. Witness the due execution hereof this 1st day of September, 2008. Federated Equity Funds By:/s/ J.
